THORNTON, J.,
dissenting.
Contrary to the majority, I conclude for reasons which follow that the challenged evidence regarding the shotgun found in the getaway automobile was relevant and admissible, and its admission, although on other grounds, was not error.
The state’s evidence established that defendant and his confederate were together and acting in concert at the shopping center in carrying out the robbery. They fled the scene together. Both were running in the direction of the automobile at the time defendant was tackled by the pharmacist. His companion, however, escaped to the auto and sped off.
*143From the above facts it may reasonably be inferred that the two men arrived at the scene together in the same automobile and intended to make their escape in the same manner. Once the getaway vehicle was linked to the robbery the vehicle and the shotgun found in it (which could easily have been employed by defendant or his confederate in facilitating the getaway) were admissible as an integral part of the total facts and circumstances of the robbery.
In State v. Dixon, 5 Or App 113, 481 P2d 629, rev den (1971), cert den 404 US 1024 (1972), we held that the chain of events leading up to defendant’s arrest when he dismounted from a bus upon his arrival in Seattle was relevant to a robbery prosecution as were the circumstances that followed at the bus depot.
In State v. Drew, 8 Or App 471, 494 P2d 270, rev den (1972), we said that evidence is admissible when it tends to complete the picture of the crime for which defendant is being tried, even though it may indicate that defendant may have been involved in a separate offense.
State v. Thompson, 228 Or 496, 364 P2d 783 (1961), and State v. Harrison, 253 Or 489, 455 P2d 613 (1969), relied upon by defendant, and State v. Hall, 36 Or App 133, 583 P2d 587 (1978), relied on by the majority, are all readily distinguishable on their facts. In none of the above was the gun that was introduced into evidence a part of the circumstances surrounding the commission of the crime charged.
In Thompson the gun was found in defendant’s home after the robbery and there was nothing tying the weapon to the crime.
In Harrison the gun was found in defendant’s possession when he was arrested six days after the robbery.
In Hall also the rifle was not the weapon used in the crime charged. Defendant, after shooting the officer *144with a handgun, had gone home and picked up the rifle in question, and had then gone into hiding in the backyard of a nearby house. He was arrested there soon after.
For the above reasons I respectfully dissent.
Schwab, C. J., and Lee, J., join in this dissent.